— Motion by appellant to modify decretal paragraph of decision dated November 9, 1978 [64 AD2d 305], granted, without costs, to the extent that the decretal paragraph is amended to read as follows: "The decision should be reversed, and matter remitted to the board for further development of the record on the sole issue of advance payment of compensation in light of the affidavit of the employer dated June 23, 1975, with costs to appellant against respondents filing briefs”. Motion in all other respects denied. Mahoney, P. J., Greenblott, Larkin, Mikoll and Herlihy, JJ., concur.